Exhibit 10.1
Release Of Claims
     1. Release of Claims
     In partial consideration of the payments and benefits described in
Section 9 of the employment agreement effective March 14, 2005, by and between
Steven J. Bensinger (“Executive”) and American International Group, Inc. (the
“Company”), as amended by the Letter from the Company to the Executive dated
March 12, 2008 and the Letter Agreement between the Executive and the Company
dated May 8, 2008 (collectively, the “Employment Agreement”), all as set forth
in Exhibit A to this Release and to which Executive agrees Executive is not
entitled until and unless he executes this Release, Executive, for and on behalf
of himself and his heirs and assigns, subject to the following two sentences
hereof, hereby waives and releases any employment, compensation or
benefit-related common law, statutory or other complaints, claims, charges or
causes of action of any kind whatsoever, both known and unknown, in law or in
equity, which Executive ever had, now has or may have against the Company and
its shareholders (other than C.V. Starr & Co., Inc. and Starr International
Company, Inc.), subsidiaries, successors, assigns, directors, officers,
partners, members, employees or agents (collectively, the “Releasees”) by reason
of facts or omissions which have occurred on or prior to the date that Executive
signs this Release, including, without limitation, any complaint, charge or
cause of action arising under federal, state or local laws pertaining to
employment, including the Age Discrimination in Employment Act of 1967 (“ADEA,”
a law which prohibits discrimination on the basis of age), the National Labor
Relations Act, the Civil Rights Act of 1991, the Americans With Disabilities Act
of 1990, Title VII of the Civil Rights Act of 1964, all as amended; and all
other federal, state and local laws and regulations. By signing this Release,
Executive acknowledges that he intends to waive and release any rights known or
unknown that he may have against the Releasees under these and any other laws;
provided, that Executive does not waive or release claims with respect to the
right to enforce the Employment Agreement (the “Unreleased Claims”).
Notwithstanding the foregoing, Executive does not release, discharge or waive
any rights to indemnification that he may have under the certificate of
incorporation, the bylaws or equivalent governing documents of the Company or
its subsidiaries or affiliates, the laws of the State of Delaware or any other
state of which such subsidiary or affiliate is a domiciliary, or any
indemnification agreement between Executive and the Company, or any rights to
insurance coverage under any directors’ and officers’ personal liability
insurance or fiduciary insurance policy.
     2. Proceedings
     Executive acknowledges that he has not filed any complaint, charge, claim
or proceeding, except with respect to an Unreleased Claim, if any, against any
of the Releasees before any local, state or federal agency, court or other body
(each individually a “Proceeding”). Executive represents that he is not aware of
any basis on which such a Proceeding could reasonably be instituted. Executive
(i) acknowledges that he will not initiate or cause to be initiated on his
behalf any Proceeding and will not participate in any Proceeding, in each case,
except as required by law; and (ii) waives any right he may have to

 



--------------------------------------------------------------------------------



 



benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding, including any Proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”). Further, Executive understands that,
by executing this Release, he will be limiting the availability of certain
remedies that he may have against the Company and limiting also his ability to
pursue certain claims against the Releasees. Notwithstanding the above, nothing
in Section 1 of this Release shall prevent Executive from (i) initiating or
causing to be initiated on his behalf any complaint, charge, claim or proceeding
against the Company before any local, state or federal agency, court or other
body challenging the validity of the waiver of his claims under the ADEA
contained in Section 1 of this Release (but no other portion of such waiver); or
(ii) initiating or participating in an investigation or proceeding conducted by
the EEOC.
     3. Time to Consider
     Executive acknowledges that he has been advised that he has twenty-one
(21) days from the date of receipt of this Release to consider all the
provisions of this Release and he does hereby knowingly and voluntarily waive
said given twenty-one (21) day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE
HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO, AND HAS IN
FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS
GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY
OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE AND THE OTHER
PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND EXECUTIVE AGREES TO
ALL OF ITS TERMS VOLUNTARILY.
     4. Revocation
     Executive hereby acknowledges and understands that Executive shall have
seven (7) days from the date of his execution of this Release to revoke this
Release (including, without limitation, any and all claims arising under the
ADEA) and that neither the Company nor any other person is obligated to provide
any benefits to Executive pursuant to Section 9 of the Employment Agreement
until eight (8) days have passed since Executive’s signing of this Release
without Executive having revoked this Release, in which event the Company
immediately shall arrange and/or pay for any such benefits otherwise
attributable to said eight (8) day period, consistent with the terms of the
Employment Agreement. If Executive revokes this Release, Executive will be
deemed not to have accepted the terms of this Release, and no action will be
required of the Company under any section of this Release.
     5. No Admission
     This Release does not constitute an admission of liability or wrongdoing of
any kind by Executive or the Company.
     6. General Provisions
     A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such

 



--------------------------------------------------------------------------------



 



provision or any other provision hereof. If any provision of this Release is
determined to be so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable, and in the event that any
provision is determined to be entirely unenforceable, such provision shall be
deemed severable, such that all other provisions of this Release shall remain
valid and binding upon Executive and the Releasees.
     7. Governing Law
     The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of New York without giving effect to
conflict of laws principles.
     IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand as of the
day and year set forth opposite his signature below.

     
 
       
 
  /s/ Steven J. Bensinger        
 
    Steven J. Bensinger
 
       
 
            Date: October 9, 2008

         
 
           
 
        Acknowledged and agreed.    
 
        American International Group, Inc.    
 
       
 
       
By:
  /s/ Anastasia D. Kelly    
 
 
 
    Anastasia D. Kelly             Executive Vice President & General Counsel


 



--------------------------------------------------------------------------------



 



Exhibit A
 
Steven J. Bensinger
Compensation Due Upon Termination
 

             
As of October 8, 2008

Value under extended employment agreement and May 8 Letter Agreement
                   
- Severance payable in equal installments over 12 months1
    $7,500,000                                                                  
 
- Pro Rata Bonus based on Target of $2 MM2
    $1,500,000             $9,000,000                    
Severance period ends:
    10/8/2009                    
2-year equity vesting window4 ends:
    10/8/2010                    
- RSUs granted Jan 2008
    $95,120     23,780 RSUs scheduled to vest in January 2010 during the
2-year period following termination4    
- 2005-06 AIG DCPPP
    $128,000     1st and 2nd tranches of 16,000 shares each scheduled to vest in
May 2009 & May 2010 during
2-year period following termination4    
- 2006-07 PP
    $23,020     GEC earnout of 119.9%. 1st tranche of 5,755 shares is scheduled
to vest in January 2010 during the 2-year period following termination4, 2nd
tranche of 5,755 shares normally vests in January 2012, subsequent to the 2-year
period following termination4    
- 2007-08 PP
    $0     No earnout projected. Normal vesting dates are January 2011 and
January 2013, both subsequent to the 2-year period following termination4    
- 2008-09 PP
    $0     No earnout projected. Normal vesting dates are January 2011 and
January 2012, both subsequent to the 2-year period following termination4    
- 2005 SPP
    $0     Normal vesting date is January 2011, subsequent to the
2-year period following termination4    
- 2004-06 SPP
    $1,032,813     1st tranche of $1,032,813 scheduled to vest during the 2-year
period following termination4 in January 2010; 2nd tranche normally vests in
January 2012, subsequent to the 2-year period following termination4    
- 2005-07 SPP
    $0     Normal vesting dates are in January 2011 and January 2013, subsequent
to the 2-year period following termination4    
- 2006-08 SPP
    $0     No earnout projected for the 2007-08 PP therefore there would be no
earnout for the 2006-08 SPP; normal vesting dates are January 2011 and January
2012, subsequent to the 2-year period following termination4          
$1,278,953  3                  
TOTAL:  
    $10,278,9533      

 

1. Start of severance payments subject to six-month delay as per Section 409A 2.
To be paid October 17, 2008 3. As an estimate, all equity grants included in the
schedule are valued at $4 per share 4. 2-year equity & SPP vesting window as
defined by the ESP

 
All options are currently underwater and are not included above.
However, options continue to vest during the two-year period following
termination and continue to be exercisable per the terms in the award agreement.
Per the May 8, 2008 Letter Agreement, AIG agrees to address and attempt to
resolve in good faith Mr. Bensinger’s rights under AIG’s Partners Plan, AIG’s
Senior Partners Plan and the Starr International Company, Inc. Plans.
 
All insurance and other benefits payable will be provided in accordance with the
terms of the Employment Agreement for 36 months following the Termination Date.
 
The terms of all benefits not listed in this Exhibit will be determined pursuant
to the Employment Agreement and any applicable plans.
 

         
    


Steven J. Bensinger   Date:  October 09, 2008       American International
Group, Inc.               By:  
    


Anastasia D. Kelly
Executive Vice President & General Counsel   Date:  October 09, 2008



